DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 06/06/2022.  Claims 1-4, 6-14, 16-19, and 21-23 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa (U.S. 2018/0075747 A1) in view of Peterson et al. (U.S. 2012/004246 A1).

Claim 1, Pahwa teaches:
A method for distributing road user information (Pahwa, Fig. 1, Paragraphs [0012] and [0052]), comprising: 
at a central server (Pahwa, Paragraph [0013]), receiving road user type (Pahwa, Paragraph [0055], The captured data includes the object’s type.), road user position (Pahwa, Paragraph [0055], The captured data includes the object’s location or other spatial position.), and realtime data from a road user (Pahwa, Paragraph [0055]) via protocol that omits road user identification information (Pahwa, Paragraph [0055], The data collected from the object does not include identification information, and therefore effectively omits road user identification information.); and 
at the central server (Pahwa, Paragraph [0013], The central server sends the notification data to the mobile computing device.  In Fig. 6, for example, the user interface on the mobile computing device displays nearby objects, including the location and movement of the objects in real time.), sending data to another road user for a list of road users within a predetermined distance of a position of the another road user via the protocol that omits road user identification information (Pahwa, Fig. 4, Paragraph [0117], Movement of objects relative to the map, including the position of the user, is shown.  The area of the map represents a predetermined distance of a position of the another road user.) and distributing the received road user type, road user position, and realtime data from the road user to the another road user (Pahwa, Paragraph [0116], The user receives data regarding the other users via a user interface.  Object details are overlaid on the map (see Pahwa, Fig. 3, Paragraph [0117]).) via the protocol that omits road user identification information (Pahwa, Paragraph [0116], In the example of Fig. 6, the user of the mobile device is given information regarding the location and motion of objects nearby, but is not provided with user identification information.); 
wherein the protocol that omits road user identification information uses a format that comprises only the road user type, road user position, and timestamp data such that the protocol that omits road user identification information (Pahwa, Paragraph [0055], Realtime data and/or spatial information about traffic objects are collected in Pahwa, thus it would have been obvious to one of ordinary skill in the art for the data to be collected in a format that includes the object’s type and the object’s realtime location data, in which the realtime location data is functionally equivalent to road user position and timestamp data because it is the object’s location at a specific time.  It is noted that the Applicant’s specification defines a vulnerable road user protocol (VRUP) (see Applicant’s specification, Paragraph [0017]), but does not explicitly or inherently define the VRUP’s format beyond an example, i.e. JSON (see Applicant’s specification, Paragraph [0019]).  Therefore, the Applicant’s claimed “format” is not explicitly or inherently defined away from the above interpretation.) anonymizes the road user to both the central server and the another road user and enables persistent storage and dissemination of the road user type, road user position, and timestamp data without storage and dissemination of the road user identification, wherein such road user identification information is not available to either the central server or the another road user via the protocol that omits road user identification information (Pahwa, Paragraph [0055], Because the system does not collect user identification information, the system cannot store and disseminate user identification information, and only stores the location, movement, and realtime information.  The Applicant discloses in the specification that shared data is in an anonymized fashion if the protocol “avoids the use of global vehicle identification numbers (VINs) and does not utilize persistent storage for such information” (see Applicant’s specification, Paragraph [0004]).  Because the system of Pahwa does not utilize such information, the system of Pahwa is functionally equivalent to anonymizing the road user to both the central server and the another road user, and such road user identification information is not available to either the central server or the another road user.).
Pahwa does not explicitly teach:
The central server requesting data and receiving a request from another road user for a list of road users within a predetermined distance of a position of the another road user; and
timestamp data.
As per the limitation of timestamp data, Pahwa teaches the use of time of day and day of week for determining the risk of collision (see Pahwa, TABLE 2, Paragraph [0068]).  Additionally, nearby objects are displayed on the user interface in real time (see Pahwa, Paragraph [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the object data to include timestamp data for purposes of both use in calculating the collision score and providing the realtime object location tracking.  An omission of time data, e.g. timestamp data, would render the invention unable to perform the collision score and realtime data functions.
Peterson teaches:
The central server requesting data (Peterson, Fig. 1: 28, Paragraphs [0023] and [0026]) and receiving a request from another user regarding the location of a user device (Peterson, Paragraph [0047], The location-based application 34 requests location information, e.g. route fragments, to the server 12.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Pahwa by integrating the teaching of requesting location data, as taught by Peterson.
The motivation would be to facilitate data transmissions between devices securely (see Peterson, Paragraphs [0045-0046]).

Claim 2, Pahwa in view of Peterson further teaches:
The protocol that omits road user identification information is carried via another protocol over an established network (Pahwa, Paragraph [0135], The data is transmitted wirelessly using a network protocol.).

Claim 3, Pahwa in view of Peterson further teaches:
The road user comprises one of a vehicle, a device associated with a pedestrian, and a device associated with a biker (Pahwa, Fig. 1: 106, 108, 110, 104, Paragraph [0053], Each user represented by the data capture step 100 may also be a user that receives corresponding data via user display 104.).

Claim 4, Pahwa in view of Peterson further teaches:
The road user position data comprises one of global positioning system coordinates and network triangulation data (Pahwa, Paragraph [0056], The mobile device uses global positioning data.).

Claim 6, Pahwa in view of Peterson further teaches:
Combining the road user type, road user position, and timestamp data with other road user type, road user position, and timestamp data to simulate an impact alert scenario (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is an impact alert scenario.).

Claim 7, Pahwa in view of Peterson further teaches:
Using the road user type, road user position, and timestamp data received by the another road user to perform a local impact risk assessment and issue a corresponding local alert (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is a local impact alert scenario.  Figs. 13-17 show various scenarios requiring the notification of a risk of collision and the corresponding notification (see Pahwa, Paragraph [0127]).).

Claim 21, Pahwa in view of Peterson further teaches:
The method of claim 1, further comprising, at a simulation engine, requesting and receiving the road user type, road user position, and timestamp data for the road user from the central server via the protocol that omits road user identification information (Pahwa, Fig. 4, Paragraph [0117], Movement of objects relative to the map, including the position of the user, is shown.  The area of the map represents a predetermined distance of a position of the another road user.  In the combination of Pahwa in view of Peterson, the data collected from other devices may be requested (see Peterson, Paragraph [0047]).  The system utilizes predictive analytics 102 for processing captured data (see Pahwa, Fig. 1: 102, Paragraphs [0060-0063], which is used to determine probabilities of accidents or collisions).  The predictive analytics is thus functionally equivalent to a simulation engine, wherein the server performs the steps of predicting the likelihood of collision (see Pahwa, Paragraph [0013]).) and using the road user type, road user position, and timestamp data for the road user in a traffic and alert simulation for a predetermined route (Pahwa, Paragraph [0118], In the example of Figs. 5 and 6, a user may be cautioned and/or caution others along their route.).

Claims 8-14, 16-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa (U.S. 2018/0075747 A1) in view of Peterson et al. (U.S. 2012/004246 A1), in view of Shanahan (U.S. 2017/0256147 A1).

Claim 8, Pahwa teaches:
A method for performing an impact risk assessment using road user information (Pahwa, Paragraph [0013]), comprising: 
at a vehicle or device, receiving road user type, road user position, and realtime data for a plurality of road users within a predetermined distance of a position of the vehicle or device (Pahwa, Fig. 4, Paragraph [0117], Movement of objects relative to the map, including the position of the user, is shown.  The area of the map represents a predetermined distance of a position of the another road user.) from a central server (Pahwa, Paragraph [0013], One example of a mobile device is used by a bicyclist, however, vehicle and vehicle drivers also receive notification data (see Pahwa, Paragraph [0050]).) via a protocol that omits road user identification information (Pahwa, Paragraph [0055], The data collected from the object does not include identification information, and therefore effectively omits road user identification information.); and 
determining a risk of impact between each of the plurality of road users and the vehicle or device using the road user type, road user position, and timestamp data for the plurality of road users and the position of the vehicle or device (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is an impact alert scenario.);
wherein the protocol that omits road user identification information uses a format that comprises only the road user type, road user position, and timestamp data such that the protocol that omits road user identification information (Pahwa, Paragraph [0055], Realtime data and/or spatial information about traffic objects are collected in Pahwa, thus it would have been obvious to one of ordinary skill in the art for the data to be collected in a format that includes the object’s type and the object’s realtime location data, in which the realtime location data is functionally equivalent to road user position and timestamp data because it is the object’s location at a specific time.  It is noted that the Applicant’s specification defines a vulnerable road user protocol (VRUP) (see Applicant’s specification, Paragraph [0017]), but does not explicitly or inherently define the VRUP’s format beyond an example, i.e. JSON (see Applicant’s specification, Paragraph [0019]).  Therefore, the Applicant’s claimed “format” is not explicitly or inherently defined away from the above interpretation.) anonymizes the plurality of road users to both the central server and the vehicle or device, wherein such road user identification information is not available to either the central server or the vehicle or device via the protocol that omits road user identification information (Pahwa, Paragraph [0055], Because the system does not collect user identification information, the system cannot store and disseminate user identification information, and only stores the location, movement, and realtime information.  The Applicant discloses in the specification that shared data is in an anonymized fashion if the protocol “avoids the use of global vehicle identification numbers (VINs) and does not utilize persistent storage for such information” (see Applicant’s specification, Paragraph [0004]).  Because the system of Pahwa does not utilize such information, the system of Pahwa is functionally equivalent to anonymizing the road user to both the central server and the another road user, and such road user identification information is not available to either the central server or the another road user.).
Pahwa does not specifically teach:
Requesting data for a plurality of road users within a predetermined distance of a position of the vehicle or device; 
timestamp data; and
locally, at the vehicle or device, determining a risk of impact.
As per the limitation of timestamp data, Pahwa teaches the use of time of day and day of week for determining the risk of collision (see Pahwa, TABLE 2, Paragraph [0068]).  Additionally, nearby objects are displayed on the user interface in real time (see Pahwa, Paragraph [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the object data to include timestamp data for purposes of both use in calculating the collision score and providing the realtime object location tracking.  An omission of time data, e.g. timestamp data, would render the invention unable to perform the collision score and realtime data functions.
Peterson teaches:
The central server requesting data (Peterson, Fig. 1: 28, Paragraphs [0023] and [0026]) and receiving a request from another user regarding the location of a user device (Peterson, Paragraph [0047], The location-based application 34 requests location information, e.g. route fragments, to the server 12.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Pahwa by integrating the teaching of requesting location data, as taught by Peterson.
The motivation would be to facilitate data transmissions between devices securely (see Peterson, Paragraphs [0045-0046]).
Pahwa in view of Shanahan does not specifically teach:
Locally, at the vehicle or device, determining a risk of impact.
Shanahan teaches:
Locally, at the vehicle or device, determining a risk of impact (Shanahan, Paragraph [0062], The likelihood of collision may be determined by the cloud, the network, or by the involved assets themselves, i.e. the mobile assets.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Pahwa in view of Peterson by integrating the teachings of Shanahan.
The motivation would be to enable direct communications between users for warning of unsafe conditions to potentially prevent accidents/collisions (see Shanahan, Paragraph [0002]).

Claim 9, Pahwa in view of Peterson, in view of Shanahan further teaches:
At the vehicle or device, receiving one or more of road condition and weather information for an area comprising the plurality of road users (Pahwa, Paragraph [0013], The prediction analytics additionally includes weather patterns (see Pahwa, Paragraph [0062]) and street conditions including congestion or quality of the street (see Pahwa, Paragraph [0063]).); and 
locally, at the vehicle or device, determining the risk of impact between each of the plurality of road users and the vehicle or device using the road user type, road user position, and timestamp data, the one or more of the road condition and weather information, and the known position of the vehicle or device (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is an impact alert scenario.  Other data, including weather (see Pahwa, Paragraph [0062]) and street conditions (see Pahwa, Paragraph [0063]) may also be factored into the analytics.  In the combination of Pahwa in view of Shanahan, the collision determination may be performed locally at the device itself (see Shanahan, Paragraph [0062]).).

Claim 10, Pahwa in view of Peterson, in view of Shanahan further teaches:
Locally, at the vehicle or device, determining a risk of impact between combinations of the plurality of road users using the road user type, road user position, and timestamp data (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is an impact alert scenario.  In the combination of Pahwa in view of Shanahan, the collision determination may be performed locally at the device itself (see Shanahan, Paragraph [0062]).).

Claim 11, Pahwa in view of Peterson, in view of Shanahan further teaches:
The protocol that omits road user identification information is carried via another protocol over an established network (Pahwa, Paragraph [0135], The data is transmitted wirelessly using a network protocol.).

Claim 12, Pahwa in view of Peterson, in view of Shanahan further teaches:
The device comprises one of a device associated with a pedestrian and a device associated with a biker (Pahwa, Fig. 1: 106, 108, 110, 104, Paragraph [0053], Each user represented by the data capture step 100 may also be a user that receives corresponding data via user display 104.).

Claim 13, Pahwa in view of Peterson, in view of Shanahan further teaches:
The road user comprises one of a vehicle, a device associated with a pedestrian, and a device associated with a biker (Pahwa, Fig. 1: 106, 108, 110, 104, Paragraph [0053], Each user represented by the data capture step 100 may also be a user that receives corresponding data via user display 104.).

Claim 14, Pahwa in view of Peterson, in view of Shanahan further teaches:
The road user position data comprises one of global positioning system coordinates and network triangulation data (Pahwa, Paragraph [0056], The mobile device uses global positioning data.).

Claim 16, Pahwa in view of Peterson, in view of Shanahan further teaches:
Based on a result of the determining the risk of impact, issuing a corresponding local alert at the vehicle or device warning of an impending impact (Pahwa, Paragraph [0049], The notifications provided to the user depends on the type of user and/or device.  Figs. 13-17 show various scenarios requiring the notification of a risk of collision and the corresponding notification (see Pahwa, Paragraph [0127]).).

Claim 17, Pahwa teaches:
A method for issuing an impending impact alert using road user information (Pahwa, Paragraph [0127]), comprising: 
at a vehicle or device, receiving road user type, road user position, and realtime data for a plurality of road users within a predetermined distance of a position of the vehicle or device (Pahwa, Fig. 4, Paragraph [0117], Movement of objects relative to the map, including the position of the user, is shown.  The area of the map represents a predetermined distance of a position of the another road user.) from a central server (Pahwa, Paragraph [0013], One example of a mobile device is used by a bicyclist, however, vehicle and vehicle drivers also receive notification data (see Pahwa, Paragraph [0050]).) via a protocol that omits road user identification information (Pahwa, Paragraph [0055], The data collected from the object does not include identification information, and therefore effectively omits road user identification information.); 
determining a risk of impact between each of the plurality of road users and the vehicle or device using the road user type, road user position, and timestamp data for the plurality of road users and the position of the vehicle or device (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is an impact alert scenario.); and 
based on a result of the determining the risk of impact, issuing a corresponding local alert at the vehicle or device warning of an impending impact (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is a local impact alert scenario.  Figs. 13-17 show various scenarios requiring the notification of a risk of collision and the corresponding notification (see Pahwa, Paragraph [0127]).),
wherein the protocol that omits road user identification information uses a format that comprises only the road user type, road user position, and timestamp data such that the protocol that omits road user identification information (Pahwa, Paragraph [0055], Realtime data and/or spatial information about traffic objects are collected in Pahwa, thus it would have been obvious to one of ordinary skill in the art for the data to be collected in a format that includes the object’s type and the object’s realtime location data, in which the realtime location data is functionally equivalent to road user position and timestamp data because it is the object’s location at a specific time.  It is noted that the Applicant’s specification defines a vulnerable road user protocol (VRUP) (see Applicant’s specification, Paragraph [0017]), but does not explicitly or inherently define the VRUP’s format beyond an example, i.e. JSON (see Applicant’s specification, Paragraph [0019]).  Therefore, the Applicant’s claimed “format” is not explicitly or inherently defined away from the above interpretation.) anonymizes the plurality of road users to both the central server and the vehicle or device, wherein such road user identification information is not available to either the central server or the vehicle or device via the protocol that omits road user identification information (Pahwa, Paragraph [0055], Because the system does not collect user identification information, the system cannot store and disseminate user identification information, and only stores the location, movement, and realtime information.  The Applicant discloses in the specification that shared data is in an anonymized fashion if the protocol “avoids the use of global vehicle identification numbers (VINs) and does not utilize persistent storage for such information” (see Applicant’s specification, Paragraph [0004]).  Because the system of Pahwa does not utilize such information, the system of Pahwa is functionally equivalent to anonymizing the road user to both the central server and the another road user, and such road user identification information is not available to either the central server or the another road user.).
Pahwa does not specifically teach:
Requesting data for a plurality of road users within a predetermined distance of a position of the vehicle or device; 
timestamp data; and
locally, at the vehicle or device, determining a risk of impact.
As per the limitation of timestamp data, Pahwa teaches the use of time of day and day of week for determining the risk of collision (see Pahwa, TABLE 2, Paragraph [0068]).  Additionally, nearby objects are displayed on the user interface in real time (see Pahwa, Paragraph [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the object data to include timestamp data for purposes of both use in calculating the collision score and providing the realtime object location tracking.  An omission of time data, e.g. timestamp data, would render the invention unable to perform the collision score and realtime data functions.
Peterson teaches:
The central server requesting data (Peterson, Fig. 1: 28, Paragraphs [0023] and [0026]) and receiving a request from another user regarding the location of a user device (Peterson, Paragraph [0047], The location-based application 34 requests location information, e.g. route fragments, to the server 12.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Pahwa by integrating the teaching of requesting location data, as taught by Peterson.
The motivation would be to facilitate data transmissions between devices securely (see Peterson, Paragraphs [0045-0046]).
Pahwa in view of Shanahan does not specifically teach:
Locally, at the vehicle or device, determining a risk of impact.
Shanahan teaches:
Locally, at the vehicle or device, determining a risk of impact (Shanahan, Paragraph [0062], The likelihood of collision may be determined by the cloud, the network, or by the involved assets themselves, i.e. the mobile assets.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Pahwa in view of Peterson by integrating the teachings of Shanahan.
The motivation would be to enable direct communications between users for warning of unsafe conditions to potentially prevent accidents/collisions (see Shanahan, Paragraph [0002]).
Shanahan teaches:
Locally, at the vehicle or device, determining a risk of impact (Shanahan, Paragraph [0062], The likelihood of collision may be determined by the cloud, the network, or by the involved assets themselves, i.e. the mobile assets.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Pahwa in view of Peterson by integrating the teachings of Shanahan.
The motivation would be to enable direct communications between users for warning of unsafe conditions to potentially prevent accidents/collisions (see Shanahan, Paragraph [0002]).

Claim 18, Pahwa in view of Peterson, in view of Shanahan further teaches:
At the vehicle or device, receiving one or more of road condition and weather information for an area comprising the plurality of road users (Pahwa, Paragraph [0013], The prediction analytics additionally includes weather patterns (see Pahwa, Paragraph [0062]) and street conditions including congestion or quality of the street (see Pahwa, Paragraph [0063]).); and 
locally, at the vehicle or device, determining the risk of impact between each of the plurality of road users and the vehicle or device using the road user type, road user position, and timestamp data, the one or more of the road condition and weather information, and the position of the vehicle or device (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is an impact alert scenario.  Other data, including weather (see Pahwa, Paragraph [0062]) and street conditions (see Pahwa, Paragraph [0063]) may also be factored into the analytics.  In the combination of Pahwa in view of Shanahan, the collision determination may be performed locally at the device itself (see Shanahan, Paragraph [0062]).).

Claim 19, Pahwa in view of Peterson, in view of Shanahan further teaches:
One or more of an audio characteristic and a visual characteristics of the local alert is/are provided with one or more of a directionality indicator and an urgency indicator (Shanahan, Paragraph [0064], One example notification is an audio signal and/or tactile warning to indicate the direction of a threat.) based on the received road user type, road user position, and timestamp data for the plurality of road users (Pahwa, Paragraph [0013], The network server receives the data from a first mobile computing device and compares the data with at least one other traffic object to predict the likelihood of collision, which is a local impact alert scenario.  Figs. 13-17 show various scenarios requiring the notification of a risk of collision and the corresponding notification (see Pahwa, Paragraph [0127]).).

	Claim 22, Pahwa in view of Peterson, in view of Shanahan further teaches:
The method of claim 8, further comprising, responsive to a request from the central server (Peterson, Fig. 1: 28, Paragraphs [0023] and [0026], In the combination of Pahwa in view of Peterson, in view of Shanahan, the server is capable of requesting data.) via the protocol that omits road user identification information, reporting road user type, road user position, and timestamp data for the vehicle or device to the central server via the protocol that omits road user identification information (Pahwa, Fig. 4, Paragraph [0117], Movement of objects relative to the map, including the position of the user, is shown.  The area of the map represents a predetermined distance of a position of the another road user.).

	Claim 23, Pahwa in view of Peterson, in view of Shanahan further teaches:
The method of claim 17, further comprising, responsive to a request from the central server (Peterson, Fig. 1: 28, Paragraphs [0023] and [0026], In the combination of Pahwa in view of Peterson, in view of Shanahan, the server is capable of requesting data.) via the protocol that omits road user identification information, reporting road user type, road user position, and timestamp data for the vehicle or device to the central server via the protocol that omits road user identification information (Pahwa, Fig. 4, Paragraph [0117], Movement of objects relative to the map, including the position of the user, is shown.  The area of the map represents a predetermined distance of a position of the another road user.).

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683